EXHIBIT 32 In connection with the Quarterly Report of Whitemark Homes, Inc. (the "Company") on Form 10-Q for the period ending September 30, 2012 as filed with the Securities and Exchange Commission (the "Report"), Barry Reese, the Principal Executive and Financial Officer of the Company,certifies, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that to the best of his knowledge: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects the financial condition and results of the Company. October 26, 2012 By: /s/ Barry Reese Barry Reese, Principal Executive and Financial Officer
